Citation Nr: 0014348	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  83-26 949	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Propriety of the reduction in disability evaluations for 
residuals of fractures of the left and right tibia and fibula 
and post-operative urethral stricture by RO rating decision 
dated August 4, 1982.

2.  Propriety of the termination of entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU) by RO rating decision dated August 4, 1982.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1958 to March 
1960.

These matters are before the Board of Veterans' Appeals 
(Board) by Order dated April 4, 2000, in which the Board's 
Vice Chairman ordered Reconsideration of the Board decision 
dated January 16, 1984.  

By way of history, in a rating decision dated August 4, 1982, 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Francisco, California (that RO has since been 
moved to Oakland, California), reduced the veteran's 
compensation award, effective November 1, 1982, as follows:  
The rating assigned for residuals of a fracture of the left 
tibia and fibula was reduced from 30 percent to 10 percent; 
the rating assigned to residuals of a fracture of the right 
tibia and fibula was reduced from 20 percent to 10 percent; 
and, the rating assigned for post-operative urethral 
stricture was reduced from 10 percent to zero percent.  Also, 
entitlement to TDIU was terminated effective November 1, 
1982.

In September 1982, the RO received a copy of a letter written 
by the veteran to the President.  In the body of the letter 
the veteran clearly expressed dissatisfaction with the RO's 
recent reduction of his benefits award, from 100 percent to a 
combined evaluation of just 40 percent.  The veteran included 
argument pertinent to difficulties working as an artist in a 
recession, and also questioned the likelihood that his lower 
extremity disabilities had improved after 22 years.  In a 
letter dated in September 1982, the RO responded, advising 
the veteran of the reasons for reduction and informing him 
that such reductions would stand "unless medical evidence 
showing that reduction should not have been made is 
received."  

In a letter received by the RO in October 1982, the veteran 
complained of continued urethral symptomatology.  In a 
decision dated in December 1982, the RO denied a compensable 
evaluation for post-operative urethral stricture.  In a 
statement received in December 1982, the veteran expressed 
disagreement with respect to the reduction of his award to a 
40 percent combined disability status after so many years.  

In a letter dated in December 1982, the RO notified the 
veteran that his correspondence to the President was 
considered a notice of disagreement with respect to his 
reduction in compensation.  In January 1983 the RO issued a 
statement of the case pertinent to entitlement to TDIU, 
without citing laws and regulations applicable to reductions 
and without providing reasons and bases pertinent to the 
reduction of the veteran's individual ratings.

The veteran's expressed disagreement with the RO's reduction 
in benefits can be reasonably interpreted to encompass 
disagreement with both the RO's determinations as to each 
individual rating reduction and with respect to the RO's 
determination as to his employability status.  Such is 
particularly true in light of the veteran's specific comments 
relevant to his continued urinary symptoms and his statements 
to the effect that his bilateral lower extremity disabilities 
had remained the same for many years, without noted 
improvement.  See 38 C.F.R. § 20.201 (1999).  Also, in this 
case, the veteran has continued to express disagreement with 
the general reduction in his combined evaluation from 100 to 
40 percent, has argued that higher evaluations are warranted 
for his orthopedic and urinary disabilities, and has 
submitted medical documentation in support thereof.  See 
38 C.F.R. § 20.202 (1999).  

What is at question here is the sufficiency of the statement 
of the case issued to the veteran insofar as such was, on its 
face, limited to the question of entitlement to TDIU.  The 
law provides that a statement of the case shall include 1) a 
summary of the evidence pertinent to the issue or issues with 
which disagreement has been expressed; 2) citation of 
pertinent laws and regulations and a discussion of how such 
laws and regulations affect the agency's decision; and 3) the 
decision on each issue and a summary of the reasons for such.  
38 U.S.C.A. § 7105(d)(1) (West 1991).

In VAOPGCPREC 16-92 (July 24, 1992), VA's General Counsel 
held that although the Board is an appellate body, it is 
required to conduct a de novo review of the RO's decision, 
id. at 5, citing Boyer v. Derwinski, 1 Vet. App. 531, 534 
(1991); VAOPGCPREC 6-92 (March 6, 1992), and in doing so may 
consider arguments, subissues, statutes, regulations, or the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") analyses that 
were not considered by the RO if the veteran would not be 
prejudiced by such action.  General Counsel also cited case 
law indicating that the Board must consider subissues of the 
matter on appeal even where such subissues were not developed 
by the RO.  VAOPGCPREC 16-92 at 7.  As the reduction of the 
veteran's individual disability ratings rendered him 
ineligible for TDIU benefits on a schedular basis, see 
38 C.F.R. § 4.16(a) (1999), such matters can reasonably be 
viewed as subissues of the TDIU question addressed by the 
statement of the case issued in January 1983.

Additionally, in VAOPGCPREC 6-92 (March 6, 1992) General 
Counsel noted that where a veteran or his representative 
argues as to the applicability of a law not considered by the 
RO, that veteran is not prejudiced by omission of such in the 
statement of the case and there is no need to remand; rather, 
the Board is free to consider the applicability of the cited 
law, such as the laws and regulations pertinent to reductions 
discussed herein below.  In this case the veteran himself has 
argued that the RO's reduction of his benefits was improper 
as the record considered showed no improvement upon which to 
base such reductions.  

Finally, in VAOPGCPREC 16-92, VA's General Counsel also sets 
out that the Board need not remand an appeal to the RO to 
cure a deficiency in the statement of the case, see 
38 U.S.C.A. § 7105(d), if the Board determines the deficiency 
was not prejudicial to the veteran's interests.  The General 
Counsel opinion references the necessity that the veteran and 
his or her representative be informed of the issues and 
applicable statutes and regulations.  VAOPGCPREC 16-92 at 9; 
see also Bernard v. Brown, 4 Vet. App. 384, 390-91 and 392-94 
(1993), wherein the Court cited VAOPGCPREC 16-92 with 
reference to defining the term "matter" on appeal and held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  

Insofar as the decision herein below completely restores the 
veteran's entitlement to TDIU as well as the individual 
rating levels reduced by the RO in its August 1982 decision, 
there is no prejudice to the veteran and remand to cure any 
inadequacy in the statement of the case is not necessary.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran's representative, in argument dated April 10, 
2000, references an informal brief dated in October 1999 and 
notes that reconsideration was not sought in the veteran's 
case, and that the Board is not able to reconsider a matter 
it never decided.  Specifically the veteran's representative 
notes that the issues of the propriety of the reduction in 
disability evaluations, and the propriety of the termination 
of TDIU by RO rating decision dated August 4, 1982, were 
never decided by the Board.  

The veteran's representative does, however, note that 
correspondence from the veteran in the claims files was 
sufficient to evidence timely disagreement with the RO's 
reductions of rating evaluations and termination of TDIU 
benefits, but that such matters were not properly developed 
for appellate review.  The veteran's representative then 
stresses that the action sought by the veteran is to pursue 
the "yet unadjudicated issue of whether the reduction, which 
resulted from the August 4, 1982 rating decision, was 
proper."  In response the Board points out that its January 
1984 decision was presented as an appellate decision in 
direct response to the veteran's disagreement with the RO's 
termination of TDIU benefits, and that as such, the Board in 
effect found the termination proper.  Moreover, the Board, in 
arriving at its January 1984 determination, discussed the 
veteran's individual disabilities and noted the ratings 
assigned to the disabilities based on the medical evidence in 
the record and implicitly found no impropriety in such 
ratings.  Furthermore, in a decision dated in October 1998, 
the RO noted that the veteran claimed prior reduction by 
"fraudulent means" and that he requested a restoration of 
his initial TDIU rating.  Thus, reconsideration of the 
Board's January 1984 decision satisfies the concerns and 
matters raised by the veteran and his representative.

The present Board Reconsideration decision by a panel of 
Board Members will replace the Board's January 16, 1984 
decision.


FINDINGS OF FACT

1.  By rating decision dated in October 1967, the RO 
established service connection and assigned disability 
evaluations as follows:  residuals of a fracture of the left 
tibia and fibula, 30 percent disabling; residuals of a 
fracture of the right tibia and fibula, 20 percent disabling; 
fibrotic thickening and induration of the skin at the 
fracture site on the left, 10 percent disabling; and fibrotic 
thickening and induration of the skin at the fracture site on 
the right, 10 percent disabling.  The bilateral factor was 
added for a combined evaluation of 60 percent, effective 
September 7, 1966.

2.  In a rating decision dated in July 1970, the RO 
established service connection for post-operative urethral 
stricture, evaluated as 10 percent disabling, effective 
July 1, 1970.  Effective July 1, 1970, the veteran's combined 
evaluation was 70 percent.

3.  The veteran was originally granted a TDIU rating in a 
December 1970 rating decision; the assigned effective date 
was July 1, 1970.

4.  In a rating decision dated in January 1971, the RO 
granted service connection for hemorrhoids, evaluated as zero 
percent disabling, effective December 11, 1970; the veteran's 
combined 70 percent evaluation remained the same.


5.  In a rating decision dated August 4, 1982, the RO reduced 
the veteran's compensation award, effective November 1, 1982, 
as follows:  The rating assigned for residuals of a fracture 
of the left tibia and fibula was reduced from 30 percent to 
10 percent; the rating assigned to residuals of a fracture of 
the right tibia and fibula was reduced from 20 percent to 10 
percent; the rating assigned for post-operative urethral 
stricture was reduced from 10 percent to zero percent; and, 
entitlement to TDIU benefits was terminated.

6.  The ratings for residuals of fractures of the left and 
right tibia and fibula and for post-operative urethral 
stricture were reduced based upon the results of a rating 
examination that did not demonstrate sustained improvement in 
the disabilities in light of all evidence of record, to 
include evidence submitted by the veteran in opposition to 
the reduction in compensation benefits.

7.  The RO did not apply the regulations pertaining to the 
continuance and stabilization of disability evaluations when 
it reduced the evaluations for residuals of fractures of the 
left and right tibia and fibula and for post-operative 
urethral stricture.

8.  The veteran has not been engaged in substantially gainful 
employment from November 1, 1982 to the present time; the 
veteran has reportedly been self-employed as an artist, with 
zero reported income from his endeavors.

9.  When the RO terminated the TDIU rating as of November 1, 
1982, there was no clear and convincing evidence that actual 
employability status had been regained by the veteran.


CONCLUSIONS OF LAW

1.  The reduction in disability evaluations for residuals of 
fractures of the left and right tibia and fibula and for 
post-operative urethral stricture by RO rating decision dated 
August 4, 1982, was improper, and restoration is warranted 
from November 1, 1982.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.105, 3.344 (1999); 38 C.F.R. 
Part 4 (1999).

2.  Termination of the veteran's TDIU rating as of November 
1, 1982, by RO rating decision dated August 4, 1982, was not 
proper; such is restored effective from November 1, 1982.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.340, 3.341, 3.343, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records document incurrence of 
bilateral fibula and tibia fractures, and also note urinary 
complaints.  

VA examination of the veteran's lower extremities, conducted 
in May 1967, revealed evidence of repair of bilateral tibial 
fractures with metal plate repair.  The overall position of 
each plate was stated to be almost or essentially anatomical.  
The examiner noted some shortening with healing of the right 
fibula fracture, and some fragment displacement laterally.  
On the left there was noted bone proliferation.  The examiner 
noted nonunion of the fibular fracture on the left, with four 
centimeters of shortening and some posterior and lateral 
displacement.  The examiner also noted discoloration and 
marked induration of the skin in the tibial area bilaterally.  

By rating decision dated in October 1967, the RO established 
service connection and assigned disability evaluations as 
follows:  residuals of a fracture of the left tibia and 
fibula, 30 percent disabling; residuals of a fracture of the 
right tibia and fibula, 20 percent disabling; fibrotic 
thickening and induration of the skin at the fracture site on 
the left, 10 percent disabling; and fibrotic thickening and 
induration of the skin at the fracture site on the right, 10 
percent disabling.  The bilateral factor was added, for a 
combined evaluation of 60 percent.  All grants were made 
effective September 7, 1966.

In November 1968, the RO considered a report of private 
evaluation of the veteran's lower extremities and concluded 
that such did not indicate any significant change in 
disabilities; his ratings were continued.  

In January 1970 the veteran underwent VA examination for his 
genitourinary claim.  He complained of difficulty voiding.  
The VA examiner noted no abnormality suggesting urethral 
stricture and indicated that the veteran's urine stream was 
adequate.  The impression was no urological disease.  In 
April and May 1970 he was hospitalized with complaints of 
urethral stricture, requiring catheterization and 
ureteroplasty.

In a rating decision dated in July 1970, the RO established 
service connection for post-operative urethral stricture, and 
assigned a temporary 100 percent evaluation from April 28, 
1970 to June 30, 1970, based on a period of hospitalization 
and convalescence, and thereafter assigned a 10 percent 
evaluation effective July 1, 1970.  Effective July 1, 1970, 
the veteran's combined evaluation was 70 percent.

An income and employment statement dated in December 1970 
indicates that the veteran received a high school equivalency 
diploma.  Other documents indicate that he completed 
vocational training in Fine Arts and Illustration.  He had 
experience as a surveyor technician and an artist.  The 
veteran reported that he last worked in September 1967.  

In a rating decision dated in December 1970, the RO granted 
entitlement to TDIU benefits, effective July 1, 1970.  The RO 
considered that the veteran's musculoskeletal disabilities 
accounted for 60 percent of his combined 70 percent rating.

In a rating decision dated in January 1971, the RO granted 
service connection for hemorrhoids, evaluated as zero percent 
disabling, effective December 11, 1970.

In employment questionnaires completed in June 1972, June 
1973, July 1974 and June 1975, the veteran identified himself 
as a vocational rehabilitation/art student.  In 
questionnaires completed in May 1976, April 1977, May 1978 
and November 1980, the veteran identified himself as an 
artist, and reported zero earnings.  

In January 1981 the veteran appeared for VA examination with 
continued complaints of bilateral leg swelling.  X-rays 
showed a healed right tibial fracture with minimal persistent 
lateral angulation at the fracture sight and a healed mid-
fibula fracture with persistent anterior angulation.  There 
was evidence of a calcific density stated to possibly 
represent a small extruded bony fragment.  On the left there 
was a healed tibial fracture.  X-rays also showed nonunion of 
the left fibula with a bayonet deformity.  The examiner noted 
tenderness over the surgical scars, and hyperpigmentation and 
induration of the lower extremities.  The veteran also 
evidenced difficulty rising on his toes and squatting, and 
there was stated to be evidence of bony deformity.  

In connection with the January 1981 VA examination the 
veteran volunteered no complaints relevant to urethral 
stricture.  The examiner noted that with leading questions 
the veteran indicated he sometimes experienced dribbling and 
experienced some splitting of his urine stream.  VA 
examination diagnoses were residuals of left and right tibia 
and fibula fractures; bilaterally fibrotic thickening, 
induration and hyperpigmentation; post-operative urethral 
stricture; and nonunion of the left distal fibula.  

In May 1981, the RO conducted a review examination pursuant 
to Department of Veterans Benefits (DVB) Circular 21-80-7 
(September 9, 1980) and noted that the VA examination showed 
little change from earlier examination; that there was no 
clear error in the decision establishing TDIU entitlement; 
and that there was no evidence of regained employability.  

A report of VA hospitalization from March to April 1982 
includes note that the veteran voided with a split stream.

In May 1982, the RO sent a letter to the veteran advising him 
that his entitlement to TDIU was being reviewed and that 
additional educational and occupational information, as well 
as further examinations, was needed.  The veteran responded 
that he could work as an artist despite his physical 
limitations, but that he had not met with much success.  In a 
statement dated in May 1982 the veteran indicated that as he 
became older his circulation was becoming critical and 
causing his lower extremity disabilities to accelerate.

A report of June 1982 VA psychiatric evaluation includes a 
note that "[f]rom psychiatric standpoint, this man is not 
unemployable."  On VA medical evaluation that same month the 
veteran had no complaints referable to urethral stricture at 
that time.  The veteran volunteered complaints of bilateral 
leg swelling, and on leading questions indicated bilateral 
leg pain.  The examiner noted some bony deformity at the 
lower end of the leg scars, bilaterally, with 
hyperpigmentation and induration of the legs and tenderness 
to palpation of both legs.  The veteran had a normal gait, a 
full range of knee and ankle motion, and was able to rise on 
his toes and heels and to squat normally.  He reported self 
employment as an artist.  

In a rating decision dated August 4, 1982, the RO reduced the 
veteran's compensation award, effective November 1, 1982, as 
follows:  the rating assigned for residuals of a fracture of 
the left tibia and fibula was reduced from 30 percent to 10 
percent; the rating assigned to residuals of a fracture of 
the right tibia and fibula was reduced from 20 percent to 10 
percent; and, the rating assigned for post-operative urethral 
stricture was reduced from 10 percent to zero percent.  
Entitlement to TDIU benefits was terminated, also effective 
November 1, 1982.

On September 10, 1982, D.G., M.D. evaluated the veteran's 
lower extremities.  The veteran complained of pain in both 
legs with aching in the ankles, left worse than right, marked 
swelling of both legs below the knees and occasional 
"electric-like shocks" in the left ankle when the veteran 
would twist his foot on uneven ground.  The veteran walked 
without a limp.  Dr. D.G. noted that recent x-rays taken in 
connection with VA evaluation showed no change from x-rays 
dated in 1979.  The impression was status post 20 years, 
bilateral distal tibia and fibula fractures with apparent 
nonunion of the left side; mild post traumatic arthritis of 
the ankle; and, bilateral pitting edema probably related to 
severe trauma in the lower extremities and possibly 
aggravated by some fluid retention syndrome.  Dr. D.G. 
attached a copy of the report of evaluation completed in 
January 1979, reflecting notation of similar complaints and 
findings.  

In a letter dated September 21, 1982, Dr. D.G. opined that 
the veteran's orthopedic disabilities had not changed at all 
and that it was not appropriate to change his disability 
ratings.  Dr. D.G. noted that the veteran suffered from pain 
and swelling in both lower extremities.

In September 1982, the RO received a copy of a letter written 
by the veteran to the President.  In the body of the letter 
the veteran expressed dissatisfaction with the RO's recent 
reduction of his benefits award, from 100 percent to a 
combined evaluation of just 40 percent.  He included argument 
pertinent to difficulties working as an artist in a recession 
and questioned the likelihood that his lower extremity 
disabilities had improved after 22 years.  

A VA record dated in September 1982 reflects treatment of the 
veteran for complaints of burning on urination of three 
weeks' duration; the impression was possible prostatitis 
versus urinary tract infection.  That record also notes 
complaints of dysuria, increased voiding frequency, decreased 
stream force and dribbling of urine.  The veteran was 
scheduled for an appointment with the urology clinic.  

In a letter received by the RO in October 1982, the veteran 
set out specifics of his continuing urethral symptomatology.  
He stated he was experiencing residual urine leakage, as well 
as increased urinary frequency.

In a decision dated in December 1982, the RO denied a 
compensable evaluation for post-operative urethral stricture.  

In a statement received in December 1982, the veteran 
expressed disagreement with respect to the reduction to 40 
percent disability status after 13 years.  

In April 1983 the veteran presented for VA examination.  The 
veteran's gait was described as slightly abnormal.  There was 
evidence of induration and pitting over the lower extremities 
and tenderness over the scars, as well as scaling and 
desquamation and some areas of healing ulceration in the 
lower extremities.  There was also evidence of lower 
extremity swelling.  The examiner noted bony deformity at the 
junction of the lower third and middle third of each leg.  
The veteran had considerable difficulty rising on his toes 
and standing on his heels, and was noted to squat with 
extreme difficulty.  He reported the use of elastic stockings 
to ease the swelling.  The veteran reported that he was 
unable to stand at his easel when painting.  

In a decision dated January 16, 1984, a panel of three Board 
members denied entitlement to TDIU benefits. 

On April 17, 1987, the RO received a statement from the 
veteran's Congressman requesting assistance with the 
veteran's claim for benefits.  

In a rating decision dated in November 1988, the RO increased 
the evaluations assigned to residuals of fractures to the 
left and right tibia and fibula, each from 10 percent to 20 
percent, effective April 17, 1987.  At that time the RO also 
increased the evaluations assigned to fibrotic thickening and 
induration of the skin at the fracture sites, each from 10 
percent to 30 percent, effective April 17, 1987.

In a decision dated in October 1998, the RO granted the 
veteran TDIU, effective April 17, 1987.  


Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  Orthopedic disabilities are 
evaluated under 38 C.F.R. § 4.71a (1981, 1999), and 
genitourinary disability is evaluated under 
38 C.F.R. § 4.115a (1981, 1999).  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (1981, 1999).  Governing regulations include 
38 C.F.R. §§ 4.1, 4.2 (1981, 1999), which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1981, 1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1981, 1999).

The law provides that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than 100 percent, when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that if there is only one service-connected disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  For the above purposes, multiple 
disabilities of one or both lower extremitates; disabilities 
resulting from common etiology or a single accident; 
disabilities affecting a single body system; and/or multiple 
injuries incurred in action will be considered one disability 
to meet the 40 or 60 percent requirements.  
38 C.F.R. § 4.16(a) (1981, 1999).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  TDIU benefits may be available 
extraschedularly where a veteran does not meet the percentage 
requirements under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) 
(1981, 1999).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1981, 1999).  

The VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

38 C.F.R. §  3.343 provides for the continuance of total 
disability ratings.  In general, when total disability 
ratings are warranted by the severity of the condition and 
not granted purely because of hospital, surgical, or home 
treatment, or because of individual unemployability, such 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  An examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
re-examination after a period of employment of three-to-six 
months.  38 C.F.R. § 3.343(a) (1981, 1999).

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application; 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  When in such a case the veteran is undergoing 
vocational rehabilitation, education or training, the rating 
will not be reduced by reason thereof unless there is 
received evidence of marked improvement or recovery in 
physical or mental conditions or of employment progress, 
income earned, and prospects of economic rehabilitation, 
which demonstrates affirmatively the veteran's capacity to 
pursue the vocation or occupation for which the training is 
intended to qualify him or her, or unless the physical or 
mental demands of the course are obviously incompatible with 
total disability.  Neither participation in, nor the receipt 
of remuneration as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C.A. 
§ 1718 shall be considered evidence of employability.  
38 C.F.R. § 3.343(c)(1) (1981, 1999).

Regulations provide that where the reduction in evaluation of 
a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (i) of this 
section, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§  5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e) (1999).

The regulations extant at the time of the RO's August 1982 
action provide that where the reduction in evaluation of a 
service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from date of notice to the payee 
expires.  The veteran will be notified at his or her latest 
address of record of the action taken and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence.  38 U.S.C.A. 
§ 3012(b)(6) (198); 38 C.F.R. § 3.105(e) (1981).

Thirty eight C.F.R. § 3.344 provides for the stabilization of 
disability evaluations.  Part (a) sets out that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is noted as essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a) (1981, 
1999).

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  Id.

In doubtful cases, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code noting that such rating is continued pending 
re-examination after a specified time period.  The rating 
agency will determine on the basis of the facts in each 
individual case whether 18, 24 or 30 months will be allowed 
to elapse before the reexamination will be made. 38 C.F.R. 
§ 3.344(b) (1981, 1999).

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings which have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c) (1981, 1999).

Even if material improvement of the service-connected 
disability has been shown, the rating agency must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  See Kitchens v. Brown, 7 
Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413, 
416 (1993).  When the issue is whether the RO was justified 
in reducing a veteran's protected rating, the Board is 
required to establish, by a preponderance of evidence and in 
compliance with 38 C.F.R. § 3.344(a), that a rating reduction 
was warranted.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating is reduced without observance of applicable 
law and regulations, such rating is void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993); Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 282 (1992).

Analysis

The veteran's claims for restoration are well grounded within 
the meaning of 38 U.S.C.A. §  5107.  The Board is also 
satisfied that all relevant and available facts have been 
properly developed and that no further assistance is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Rating reductions

As set out above, the 20 and 30 percent evaluations 
respectively assigned to the veteran's lower extremity 
fracture residuals were awarded effective September 7, 1966, 
and the 10 percent assigned to the veteran's urethral 
stricture was awarded effective July 1, 1970.  Special 
protections are afforded in cases where ratings have 
continued at the same level for five years or more.  
See 38 C.F.R. § 3.344.  In this case, the veteran had clearly 
been in receipt of the above-cited evaluations for more than 
five years at the time of the RO's August 1982 reductions.  
Thus, at issue is whether the reduction in ratings was proper 
and consistent with the protections established in 38 C.F.R. 
§§ 3.105(e), 3.344(a).

First, the Board notes that unlike currently applicable 
38 C.F.R. § 3.105(e), regulations extant at the time of the 
reductions in question provide only that a rating decision 
will be prepared, that the veteran be allowed to present 
materials in support of continuance of his ratings, and that 
any warranted reduction first take effect 60 days after 
notification to the veteran of such action.  In the instant 
case, the RO furnished the veteran appropriate notice of 
rating reductions and the veteran subsequently submitted 
statements indicating his disagreement with the proposed 
rating reductions, along with supporting evidence, all of 
which was considered by the RO.  The reductions were 
effectuated 60 days after notification.  Therefore, the RO's 
reductions were procedurally in accordance with the 
provisions of 38 C.F.R. § 3.105(e) (1981).

However, there is nothing in the evidence of record to show 
that the RO considered the provisions of 38 C.F.R. § 
3.344(a),(c) when it reduced the veteran's evaluations by 
decision dated in August 1982.  The RO's August 1982 rating 
decision clearly failed to indicate material improvement in 
the veteran's disabilities, including improvement under the 
ordinary conditions of life such as working or actively 
seeking work; in fact, the RO failed to address the question 
of material improvement.  Failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Dofflemyer v. Derwinski, 
2 Vet. App. 277, 282 (1992); see also Kitchens v. Brown, 7 
Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

Moreover, 38 C.F.R. § 3.344(a) requires that there be 
sustained material improvement in the disability before there 
is any rating reduction.  See Kitchens v. Brown; Brown v. 
Brown, supra.  A review of the evidence reflects that the 
findings shown in the examination dated in June 1982, upon 
which the reductions in question were based, shows lower 
extremity and urinary manifestations similar to those 
complained of or shown on prior examinations.  Furthermore, 
within 60 days of the RO's notice to the veteran of the 
reductions in question, Dr. D.G. specifically indicated that 
the veteran's lower extremity disabilities had not improved, 
and provided copies of an evaluation in September 1982.  Dr. 
D.G. included a copy of an evaluation report dated in January 
1979 for comparison in support of the conclusion that no 
material change had been shown.  Dr. D.G.'s records reflect 
the veteran's continued complaints of leg pains and swelling, 
with continued clinical manifestations of same.  The Board 
finds notable that VA examination in 1981 was opined to 
reveal no material change in disability.  The Board also 
notes that VA examination in April 1983, and subsequent 
medical evidence in the claims file, shows continued 
complaints and manifestations relevant to the veteran's lower 
extremities.  

Pertinent to the veteran's urinary problems, the veteran 
identified VA treatment for continued voiding complaints in 
September 1982, shortly after notification of the reduction 
in his percentage awards.  Such complaints were similar to 
the complaints previously noted by medical professionals in 
the record and due to which the 10 percent evaluation had 
been assigned.  

In sum, the competent evidence considered by the RO in August 
1982 did not show material and sustained improvement in the 
veteran's lower extremity or urinary disabilities to warrant 
reduction of the long-standing ratings.  The veteran clearly 
submitted medical evidence in refutation of such conclusion.  
As such, reduction was improper and the assigned ratings of 
30 percent for residuals of a fracture of the left tibia and 
fibula; 20 percent for residuals of a fracture of the right 
tibia and fibula; and, 10 percent for post-operative urethral 
stricture are restored as of November 1, 1982.  38 C.F.R. 
§ 3.344.

TDIU

The Board begins by noting that the veteran, through his 
representative, has raised argument questioning the 
constitutionality of the administrative review outlined in 
the DVB Circular 21-80-7.  Such provides, in pertinent part, 
that a review of compensation cases involving individual 
unemployability was conducted in 1977 due to the high 
incidence of cases for which proper control for 
unemployability review had not been maintained.  The cases of 
veterans who were in receipt of compensation, rated 
unemployable, under the age of 60 and who would not attain 
that age in 1980 were subject to review.  Guidelines were 
that a 100 percent schedular evaluation would be assigned if 
unemployability is directly attributable to a service-
connected neuro-psychiatric condition as unemployability is a 
criterion for the total evaluation; and that reduced 
evaluations, including determinations of regained 
employability, were subject to the provisions of VAR 1105(E).

The Board stresses that the constitutionality of DVB 21-80-7 
is immaterial in this case for the simple reason that the 
veteran's total rating withstood the RO's scrutiny pursuant 
to DVB 21-80-7.  Therefore, the Board will not further 
discuss that matter herein.  

When the RO granted a TDIU rating effective July 1, 1970, the 
veteran was in receipt of a combined 70 percent evaluation, 
and rated 60 percent disabling for orthopedic disabilities 
arising from a single accident.  Therefore, he met the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for TDIU on a schedular basis.  Moreover, 
insofar as the Board has herein above restored the percentage 
evaluations in effect July 1, 1970, the veteran has continued 
to meet the percentage requirements under 38 C.F.R. 
§ 4.16(a).

As stated and discussed above, the 1982 examination report, 
which led to termination of the TDIU rating effective 
November 1, 1982, showed no significant change in the 
severity of the veteran's service-connected disabilities.  
Moreover, there had been no change in the veteran's 
unemployed status.  The record considered by the RO in August 
1982 reflects that the veteran had completed a vocational 
rehabilitation program and was reportedly self-employed as an 
artist.  However, he consistently reported earning no income 
from his sporadic employment as an artist.  Also, shortly 
after termination of the veteran's TDIU entitlement, in early 
1983, VA examination indicated that due to his disabilities 
the veteran was having difficulty standing at his easel to 
paint and perform his artist duties.

In terminating the veteran's TDIU rating, the RO properly 
followed the procedures of 38 C.F.R. § 3.105(e) concerning 
notice to the veteran of the reduction and opportunity for 
the submission of evidence showing that the action should not 
be taken.  However, the RO does not appear to have considered 
the provisions of 38 C.F.R. § 3.343 pertaining to the 
continuance of total disability ratings.  Under 38 C.F.R. § 
3.343(c), when determining whether a TDIU rating is to be 
terminated, caution must be exercised that actual 
employability is established by clear and convincing 
evidence.  

At the time of the rating reduction, there was no affirmative 
evidence showing that the veteran was employed or that he 
could perform substantially gainful employment.  The evidence 
did not show that actual employability was established by 
clear and convincing evidence consistent with the protections 
of 38 C.F.R. § 3.343.  Nor is there evidence in the 
subsequent record showing the veteran to have regained his 
employability.  In fact, the claims file reflects that the 
veteran was again granted entitlement to TDIU effective April 
17, 1987.  The Board thus concludes that restoration of a 
TDIU rating is warranted effective for the period November 1, 
1982 to April 16, 1987.











	(CONTINUED ON NEXT PAGE)



ORDER

The reduction in disability evaluations for residuals of 
fractures of the left and right tibia and fibula and for 
post-operative urethral stricture by RO rating decision dated 
August 4, 1982, was improper; such are restored effective 
November 1, 1982.

Termination of the veteran's TDIU benefits by RO rating 
decision dated August 4, 1982, was improper; such is restored 
effective November 1, 1982.



			
	Richard Frank	M. Sabulsky
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	Wayne Braeuer
Member, Board of Veterans' Appeals

			
	Deborah W. Singleton	Anna Bryant
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
Holly E. Moehlmann
Member, Board of Veterans' Appeals

 

